DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda (U.S. Patent #3753388).
With respect to claim 1, Toyoda teaches a photodetector comprising: 
a photovoltaic device (Fig. 2, photodiode 4) including a photovoltaic junction (Col 6 Ln 40-45); and 
a transistor having a gate terminal (Fig. 2, 5a); 
wherein the photovoltaic device is connected to the gate terminal of the transistor to input an open circuit voltage of the photovoltaic device to the gate terminal of the transistor (Abstract; Col 2 Ln 16-40).

With respect to claim 4, Toyoda teaches that the photovoltaic junction comprises a pn junction or a Schottky junction (Col 6 Ln 40-45).
claim 7, Toyoda teaches that the transistor further includes a channel having a channel current modulated by voltage on the gate terminal (Col 3 Ln 3-63) and 
the photodetector further comprises: a readout electronic circuit (Fig. 2, 6) electrically connected with the channel of the transistor to output a voltage dependent upon the channel current.  
With respect to claim 8, Toyoda teaches image sensor comprising an array of photodetectors as set forth in claim 7 (i.e. photographic camera; Col 1 Ln 5-7).
With respect to claim 11, Toyoda teaches a photodetection method comprising: generating an open circuit voltage in a photovoltaic device (Fig. 2, photodiode 4) in response to illumination by incident radiation; and 
applying the open circuit voltage to a gate terminal (Fig. 2, 5a) of a transistor to modulate a channel current flowing in a channel of the transistor (Abstract; Col 2 Ln 16-40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, in view of Minagawa (U.S. Pub #2009/0115490).
With respect to claim 2, Toyoda does not teach that the transistor is a metal-oxide- semiconductor field-effect transistor (MOSFET). 
Minegawa teaches a photovoltaic device, wherein a field effect transistor can be formed as a metal-oxide- semiconductor field-effect transistor (Paragraph 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the field effect transistor of Toyoda as a MOSFET as taught by Mingawa in order to achieve the predictable result of a gate operated device. 
With respect to claim 3, Toyoda does not teach that the photovoltaic device includes a plurality of photovoltaic junctions electrically connected in series to define a two terminal photovoltaic device having an anode and a cathode.
Minagawa teaches a photovoltaic device comprising a plurality of photovoltaic junctions electrically connected in series to define a two terminal photovoltaic device having an anode and a cathode (Fig. 1, FD1 and Paragraph 5, 51, 52). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the photovoltaic device of Toyoda as a plurality of photovoltaic junctions electrically connected in series as taught by Minagawa in order to reduce a difference from the turn-on time of the field effect transistors. 
claim 19, Toyoda teaches and the photovoltaic junctions comprise pn junctions or Schottky junctions (Col 6 Ln 40-45);  
 Minegawa teaches a photovoltaic device, wherein a field effect transistor can be formed as a metal-oxide- semiconductor field-effect transistor (Paragraph 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the field effect transistor of Toyoda as a MOSFET as taught by Mingawa in order to achieve the predictable result of a gate operated device. 
Minagawa teaches a photovoltaic device comprising a plurality of photovoltaic junctions electrically connected in series to define a two terminal photovoltaic device having an anode and a cathode (Fig. 1, FD1 and Paragraph 5, 51, 52). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the photovoltaic device of Toyoda as a plurality of photovoltaic junctions electrically connected in series as taught by Minagawa in order to reduce a difference from the turn-on time of the field effect transistors. 

Claims 5, 9, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, in view of Hatcher et al (U.S. Patent #9123607).
With respect to claim 5, Toyoda does not teach that the photovoltaic device comprises an infrared photovoltaic device.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to 
With respect to claim 9, Toyoda does not teach that the readout electronic circuit comprises a readout integrated circuit (ROIC).  
Hatcher teaches a readout electronic circuit comprises a readout integrated circuit (ROIC) (Fig. 3, 320).   It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a readout circuit in the form of an ROIC as taught by Hatcher in order to implement a structure having a more dense array of pixels (Col 3 Ln 3-20). 
With respect to claim 10, Toyoda does not teach that the transistor of each photodetector comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), 
the ROIC for each photodetector comprises a circuit including one or more transistors, and the image sensor comprises a CMOS Image Sensor (CIS) based on CIS pixel unit cells.
Minegawa teaches a photovoltaic device, wherein a field effect transistor can be formed as a metal-oxide- semiconductor field-effect transistor (Paragraph 36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the field effect transistor of Toyoda as a MOSFET as taught by Mingawa in order to achieve the predictable result of a gate operated device. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a readout circuit in the form of an ROIC as taught by Hatcher in order to implement a structure having a more dense array of pixels (Col 3 Ln 3-20). 
With respect to claim 14, Toyoda teaches a photodetector fabrication process comprising: 
fabricating an electronic circuit including a transistor (Fig. 2, 5); and 
a photovoltaic device (Fig. 2, photodiode 4) on the electronic circuit with the photovoltaic device electrically connected to apply an open circuit voltage of the photovoltaic device to a gate of the transistor (Abstract; Col 2 Ln 16-40).
Toyoda does not teach that the photovoltaic device is disposed on the electronic circuit. 
Hatcher teaches a photovoltaic device (Fig. 3, 310) is disposed on the electronic circuit (Fig. 3, 320).   It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dispose a photovoltaic device on an electronic circuit as taught by Hatcher in order to implement a structure having a more dense array of pixels (Col 3 Ln 3-20). 
With respect to claim 15, Toyoda teaches fabricating a readout electronic circuit including an extra transistor consisting of the transistor (Fig. 5, 24; Fig. 6, 40; or Fig. 7/ 47/50).  
claim 16, Toyoda teaches fabricating the readout electronic circuit including the extra transistor as a silicon-based metal-oxide-semiconductor (MOS) circuit.
Hatcher teaches fabricating the readout electronic circuit including the extra transistor as a silicon-based metal-oxide-semiconductor (MOS) circuit (Col 4 Ln 37-62). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a readout circuit in the form of a silicon based ROIC as taught by Hatcher in order to implement a structure having a more dense array of pixels (Col 3 Ln 3-20).
With respect to claim 17, Hatcher teaches that the disposing of the photovoltaic device on the electronic circuit is performed using aligned transfer of the photovoltaic device onto the electronic circuit (Col 4 Ln 63 to Col 5 Ln 4; i.e. the bond pads are aligned and the photovoltaic device portion 310 is transferred to the electronic circuit portion 330). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dispose the photovoltaic device on the electronic by aligned transfer as taught by Hatcher in order to implement a structure having a more dense array of pixels (Col 3 Ln 3-20).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, and Hatcher, in view of Sargent et al (U.S. Pub #2010/0133418).
claim 18, Toyoda and Hatcher do not that the disposing of the photovoltaic device on the electronic circuit is performed using spin coating of the photovoltaic device onto the electronic circuit.
Sargent teaches that the disposing of the photovoltaic device (Fig. 3B, 38 and Paragraph 76 and 104) on the electronic circuit is performed using spin coating of the photovoltaic device onto the electronic circuit (Fig. 3B, 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the photovoltaic device by spin coating of the photovoltaic device onto the electronic circuit as taught by Sargent in order to provide QD photovoltaic layer (Paragraph 14-17 and 104). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, in view of Hatcher et al (U.S. Patent #9123607).
With respect to claim 20, Toyoda does not teach that the photovoltaic device comprises an infrared photovoltaic device.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the photovoltaic device of Toyoda as an infrared photovoltaic device as taught by Hatcher in order to obtain an infrared image.

Allowable Subject Matter
Claim 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826